                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRYAN L. JORDAN,                                   )
                                                   )
                     Plaintiff,                    )
                                                   )
vs.                                                )    Civil No.   18-cv-2020-DGW
                                                   )
                                                   )
COMMISSIONER of SOCIAL SECURITY,                   )
                                                   )
                     Defendant.                    )

                                  JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United

States Magistrate Judge Donald G. Wilkerson (Doc. 27), the Commissioner’s final decision

denying plaintiff’s application for social security disability benefits is REVERSED and

REMANDED to the Commissioner for rehearing and reconsideration of the evidence,

pursuant to sentence four of 42 U.S.C. § 405(g).

       Judgment is entered in favor of plaintiff Bryan L. Jordan and against defendant

Commissioner of Social Security.

       DATED:            July 30, 2019


                                                       MARGARET M. ROBERTIE
                                                       Clerk of Court

                                                       BY:    s//Angela Vehlewlad
                                                                       Deputy Clerk

Approved:
s/ Donald G. Wilkerson
Donald G. Wilkerson
U.S. Magistrate Judge
